Citation Nr: 1448269	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left eye inferior chorioretinal scar from an old partial retinal detachment.  

3.  Entitlement to service connection for a left knee condition.  

4.  Entitlement to service connection for a right knee condition.  

5.  Entitlement to service connection for a left leg condition.  

6.  Entitlement to service connection for a right leg condition.  

7.  Entitlement to service connection for a back condition.  



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to June 1961 and from September 1961 to August 1964.  He had subsequent service with the Army National Guard concluding in 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In November 2012 and March 2014, the Board remanded the issues currently on appeal for further evidentiary development.  

The Veteran indicated on his substantive appeal (VA Form 9) that he did not wish to have a hearing before the Board.  Although he subsequently submitted a hearing request, he withdrew this request in an October 2010 written statement.  His request for a hearing has been properly withdrawn.  See 38 C.F.R. § 20.702 (2013).  











	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's left ear hearing loss manifested as a result of active military service.   

2.  The Veteran does not currently suffer from right ear hearing loss for VA purposes.  

3.  The Veteran's left eye inferior chorioretinal scar from an old partial retinal detachment did not manifest during, or as a result of, active military service, to include a period of active duty for training (ACDUTRA).  

4.  The Veteran's left knee disability did not manifest during, or as a result of, active military service.  

5.  The Veteran's right knee disability did not manifest during, or as a result of, active military service.  

6.  The Veteran does not suffer from a separate disability of the left lower extremity.  

7.  The Veteran does not suffer from a separate disability of the right lower extremity.  

8.  The Veteran's back disability did not manifest during, or as a result of, active military service.  







	
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for establishing entitlement to service connection for left eye inferior chorioretinal scar from an old partial retinal detachment have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

5.  The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

6.  The criteria for establishing entitlement to service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

7.  The criteria for establishing entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

8.  The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in November 2008 and December 2010 addressed all notice elements listed under 3.159(b)(1) and the November 2008 letter was sent prior to the initial RO decision in this matter.  The November 2008 letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Both letters informed him as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records for his periods of active duty prior to separation in August 1964.  Also, the Veteran received VA medical examinations in April 2009, August 2009, July 2013 and April 2014, and VA has obtained these records.  VA has also made numerous attempts to obtain private treatment records.  However, the Veteran notified VA in April 2014 that the physicians that performed his retinal surgery in 1993 disposed of his private treatment records, and his remaining private physicians were no longer working.  The Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) attempted to obtain private treatment records, but was informed by the Veteran that none of these records existed anymore.  Further attempts to obtain National Guard records were also made, but VA's attempt to contact the Adjutant General of Puerto Rico was unsuccessful.  The claims file was also returned to the July 2013 VA ophthalmological examiner, and musculoskeletal and audiometric examinations were scheduled.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, while the evidence regarding left ear hearing loss is at least in equipoise, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from right ear hearing loss for VA purposes.  

According to a July 1964 separation examination report, the Veteran's ears were abnormal and found to be Rinne positive, bilaterally.  The Veteran denied ear trouble in his report of medical history associated with this examination, however.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI).  In the following audiological data, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.  The audiological evaluation revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
45 (30)
15 (5)
10 (0)
10 (0)
5 (0)
LEFT
45 (30)
35 (25)
30 (20)
25 (15)
20 (15)

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  As such, the above readings suggest that there was hearing loss upon separation.  

However, subsequent records fail to reflect that the Veteran in fact suffers from right ear hearing loss.  The record contains a September 1992 National Guard examination report.  According to the audiological evaluation pure tone thresholds, in dB were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
10
10
LEFT
25
25
40
40
45

As such, this examination report reflects left ear hearing loss.  See id.  Right ear hearing loss is not demonstrated.  Id.  The Veteran denied suffering from hearing loss in a report of medical history dated September 1999. 

The record also contains an opinion from a private physician with the initials R. A. C. R., dated September 2008.  According to this physician, the Veteran developed bilateral hearing loss that was detected during service.  As such, she opined that the Veteran's hearing impairment developed during military service.  

The Veteran was afforded a VA audiometric examination in April 2009.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
35
LEFT
10
10
20
20
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Therefore, this evidence again suggests left ear hearing loss but not right ear hearing loss.  See id.  The examiner opined that since there was no evidence of high frequency hearing loss upon separation, the Veteran's current hearing loss was not incurred during active military duty.  

The Veteran was most recently afforded a VA audiological evaluation in April 2014.  Pure tone thresholds, in dB, were found to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
30
LEFT
10
10
15
20
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner concluded that there is medical evidence suggesting that military noise exposure could cause hearing loss.  This Veteran was exposed to high impact noise while he was an Infantryman and an Engineer in his military active duty.  Therefore, with a 30 year history of service, it was at least as likely as not that the Veteran's hearing loss was related to military service.  

In light of the above, the Board finds that service connection for left ear hearing loss is warranted.  While the claim was recently denied because the April 2014 VA examination did not reveal hearing loss, the Board does not find this fact alone to be persuasive.  There is evidence of left ear hearing loss upon separation, during National Guard service and upon examination in April 2009.  Taken together, this evidence suggests that service connection for left ear hearing loss is warranted.   

However, the preponderance of the above evidence demonstrates that service connection for right ear hearing loss is not warranted.  While converted data from separation in 1964 is suggestive of right ear hearing loss, subsequent testing in 1992, 2009 and 2014 fail to reflect that the Veteran has met the threshold for hearing loss of the right ear for VA purposes.  See 38 C.F.R. § 3.385.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of right ear hearing loss during the pendency of this claim, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran's private physician opined in September 2008 that the Veteran currently suffers from hearing loss that manifested during military service.  However, despite this assertion, the physician did not provide any audiometric data in support of this claim.  Numerous audiometric tests spanning from National Guard service to the present consistently reveal that the Veteran does not presently suffer from right ear hearing loss.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for hearing loss of the left ear is warranted.  However, the preponderance of the evidence is against the claim of entitlement to service connection for hearing loss of the right ear, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for hearing loss of the left ear is granted.  The claim of entitlement to service connection for hearing loss of the right ear is denied.  

Left Eye Inferior Chorioretinal Scar due to Retinal Detachment

The Veteran also contends that he is entitled to service connection for a left eye disability.  Specifically, he has asserted that he underwent retinal detachment surgery in 1993 as a result of injuries incurred during a period of ACDUTRA.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's left eye disability did not arise during, or as a result of, a period of active military service.  

There is no evidence of eye injury or retinal detachment during military service.  A July 1964 separation examination report indicates that the Veteran did report a history of eye trouble, and he was noted to have pterygium.  The Veteran is already service-connected for this condition.  There is no further evidence of additional eye injury.  

Likewise, National Guard records fail to reflect that the Veteran suffered an injury to the eyes during a period of ACDUTRA.  According to a September 1999 examination report, the Veteran denied suffering from eye trouble at this time.  It was noted, however, that he had a history of retinal surgery to the left eye without any problem.  There is no competent evidence of record suggesting that this surgery was required as a result of disease or injury incurred during a period of active military service.  

The Veteran underwent a VA examination of the left eye in August 2009.  The examiner diagnosed the Veteran with refractive error, bilateral incipient nasal pterygium, bilateral incipient senile cataracts and a left eye inferior chorioretinal scar from an old partial retinal detachment not related to military service.  No rationale was provided in support of this opinion.  

The Veteran was afforded another VA examination of the left eye in July 2013.  The Veteran reported having pterygium surgery in one or both eyes many years ago.  He also gave a history of seeing black dots/floaters while on National Guard summer training in 1993.  He indicated that he went to sick call where he was given eye drops.  The Veteran reported afterward (5 to 6 days later) going to his ophthalmologist, where he was told he had retinal break.  He underwent surgical repair that same day.  The Veteran was presently complaining of quivering of the left eyelids and involuntary blinking for the past 1 year.  The examiner concluded that the Veteran's loss of vision was due to senile cataracts and refractive error.  His chorioretinal scar in the left eye was very peripheral and did not affect central or peripheral vision.  The Veteran's current complaints were related to a nervous system disorder.  

An addendum to the above examination was obtained in April 2014.  The examiner indicated that an opinion as to etiology would have to be based on the lay assertion of the Veteran, since there were no service treatment records of the Veteran complaining of floaters while in training or of the examination by the ophthalmologist or retina specialist, including a surgical report for retinal detachment repair.  An opinion without this documentation could not be offered without resorting to mere speculation since the only present sign was the Veteran's peripheral chorioretinal scar of the left eye.  Regrettably, the Veteran has indicated that his private treatment records do not exist, and all reasonable steps have been taken to attempt to locate more National Guard records.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left eye inferior chorioretinal scar from an old partial retinal detachment.  There is no indication of an eye injury during military service and the Veteran has not alleged this.  While he has asserted that his retinal surgery, which concededly took place outside of active duty, arose during a period of ACDUTRA as evidenced by his seeing black dots and floaters, the record contains no competent evidence in support of this contention.  There are no National Guard records of treatment for floaters.  There is also no evidence surrounding the Veteran's surgery or any follow-up treatment.  The Veteran has asserted that these records no longer exist.  Finally, the VA examiner concluded that without this evidence, an opinion could not be offered without resort to mere speculation.  While the Board recognizes that the Veteran believes his subsequent retinal detachment was related to his seeing floaters and spots during military service, the evidence of record fails to reflect that he has the requisite training or expertise to make such a medical connection.  As there is no competent evidence linking the Veteran's prior retinal detachment to active military service, the Board must find that the preponderance of the evidence is against the claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for left eye inferior chorioretinal scar from an old partial retinal detachment must be denied.

Bilateral Knee Disabilities

The Veteran also contends that he is entitled to service connection for disabilities of the left and right knee.  However, as outlined below, the preponderance of the evidence of record demonstrates that neither of the Veteran's knee disabilities manifested during, or as a result of, active military service.  

The Veteran's service treatment records fail to reflect that he suffered any knee disability during military service or that he ever sought treatment for knee symptomatology.  According to his May 1961 separation examination report, an evaluation of the lower extremities was deemed to be normal.  His July 1964 separation examination also reflects an evaluation of the lower extremities to be normal.  The Veteran denied a history of "trick" or locked knee.  

A National Guard examination report dated September 1992 notes that an evaluation of both lower extremities was normal.  The Veteran also denied having, or ever having had, a "trick" or locked knee, or, bone, joint or other deformity in his report of medical history associated with this examination.  The Veteran again denied a history of "trick" or locked knee or bone, joint or other deformity during a September 1999 examination.  As such, the Veteran's National Guard records fail to reflect that he suffered from any knee disability or associated symptomatology.  

The record also contains a medical opinion from a private physician with the initials N. A. O., dated September 2013.  According to this physician, the Veteran's right knee problem developed after his right ankle injury.  Dr. O stated that it was recognized in medical literature that a leg injury that causes an alteration of a person's gait often progresses on to issues with that person's back or knees due to weight bearing problems.  There is bad posture, loss of correct alignment and loss of curvature of the spine.  As such, Dr. O stated that it was reasonable to assume that it is more likely than not that the Veteran's back and right knee problem are service-connected due to his right ankle problem.  

The Veteran was afforded a VA examination in April 2014.  It was noted that the Veteran suffered from mild degenerative changes of the knees.  The Veteran reported bilateral knee pain for a long time.  The examiner opined that it was less likely than not that the Veteran's knee disabilities manifested during, or as a result of, active military service.  The examiner explained that there was no evidence of a knee disability or injury in the service treatment records.  Also, it was less likely as not that the Veteran's current knee disabilities were related to or aggravated by a service-connected right ankle sprain.  The examiner explained that medical evidence did not support the fact that having an ankle condition could cause or aggravate degenerative changes of the knee joints.  

The preponderance of the above evidence demonstrates that service connection is not warranted for a disability of the left or right knee.  There is no mention of a knee injury or treatment during the Veteran's military service, and he denied knee or joint problems in an examination as recently as September 1999.  The record contains no competent evidence relating the Veteran's knee disabilities to military service, and the Veteran himself has failed to identify any injury or disease suffered during service that started his knee pain.  He has also not alleged that this condition has existed since a period of active duty, instead simply telling the VA examiner that it had existed for a long time.  While the Veteran's private physician asserted in September 2013 that it was well-known that an injury to the leg could cause knee and back problems due to alteration of gait, there is no evidence of altered gait in this case.  In fact, the 2014 VA examiner specifically concluded that there was no altered gait.  Therefore, the opinion offered by the private physician does not appear to apply to the Veteran's situation.  As such, the preponderance of the evidence of record demonstrates that service connection for a disability of the left or right knee is not warranted.  

The Board recognizes that the Veteran believes his current knee disabilities are related to military service.  In a November 2008 statement, the Veteran discussed injuring his right foot during military service.  He then noted that when he goes walking now his leg and knee give out on him.  However, while the Board is sympathetic to the Veteran's situation, the evidence does not suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking an ankle injury to a knee disability decades later.  As such, the Veteran's assertion fails to reflect that his current disability of the knees manifested during, or as a result of, active military service, to include as due to an ankle injury.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for disabilities of the left and right knee must be denied.

Bilateral Disabilities of the Lower Extremities

The Veteran also contends that he is entitled to service connection for bilateral leg disabilities, in addition to his claimed knee disabilities.  However, while the Veteran has endorsed hip pain, the evidence of record demonstrates that there are no other diagnosed disabilities of either lower extremity.  As such, service connection cannot be established.  

The Veteran's service treatment records fail to reflect that he was ever diagnosed with a disability of either lower extremity during active military service.  According to his May 1961 separation examination report, an evaluation of the lower extremities was deemed to be normal.  His July 1964 separation examination also reflects an evaluation of the lower extremities to be normal.  The Veteran denied a history of bone, joint or other deformity.  

An evaluation of the lower extremities performed in September 1992 was deemed to be normal, and the Veteran denied having, or ever having had, bone, joint or other deformity.  The Veteran again denied a history of bone, joint or other deformity during a September 1999 examination.  As such, the Veteran's National Guard records fail to reflect that he suffered from any lower extremity pain or injury.  

The Veteran was afforded a VA examination in April 2014.  The Veteran was examined and the claims file was reviewed.  However, the examiner concluded that the Veteran did not now, nor had he ever, suffered from a hip or thigh condition.  While the Veteran reported that he had been with constant bilateral hip pain, no pathology was found in either hip.  

The preponderance of the above evidence demonstrates that service connection is not warranted for a disability of the right or left leg.  Service treatment records are silent regarding complaints associated with the lower extremity, and the Veteran denied hip pain as recently as September 1999.  The record contains no competent evidence diagnosing a disability of either leg (in addition to his diagnosed knee disabilities), and the April 2014 VA examiner concluded that there was no pathology associated with either hip or thigh.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a disability in either lower extremity, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board recognizes that the Veteran has reported pain in his hips.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for disabilities of the left and right leg must be denied.

Back Disability

Finally, the Veteran contends that he is entitled to service connection for a back disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's present back disability did not manifest during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's service-treatment records do not reflect that he suffered an injury of the spine or that he sought medical treatment for related symptomatology at any time during active duty.  According to his May 1961 separation examination report, an evaluation of the spine and other musculoskeletal system was deemed to be normal.  His July 1964 separation examination also reflects an evaluation of the spine to be normal.  

A September 1992 National Guard examination report also reflects that an evaluation of the spine was normal.  The Veteran also denied having, or ever having had, recurrent back pain in his report of medical history associated with this examination.  The Veteran again denied a history of recurrent back pain during a September 1999 examination.  As such, the Veteran's National Guard records fail to reflect that he suffered a back injury or associated symptomatology.  

The record also contains a medical opinion from a private physician with the initials N. A. O., dated September 2013.  According to this physician, the Veteran's right knee problem developed after his right ankle injury.  Dr. O stated that it was recognized in medical literature that a leg injury that causes an alteration of a person's gait often progresses on to issues with that person's back or knees due to weight bearing problems.  There is bad posture, loss of correct alignment and loss of curvature of the spine.  As such, Dr. O stated that it was reasonable to assume that it is more likely than not that the Veteran's back and right knee problem are service-connected due to his right ankle problem.  

The Veteran was afforded a VA examination in April 2014.  It was noted that the Veteran was suffering from degenerative arthritis of the spine.  The Veteran reported having low back pain since a long time ago.  The examiner opined that it was less likely than not that the Veteran's back disability manifested during, or as a result of, active military service.  The examiner explained that there was no evidence of a back disability or injury in the service treatment records.  Also, it was less likely as not that the Veteran's current back disability was related to or aggravated by a service-connected right ankle sprain.  The examiner explained that medical evidence did not support the fact that having an ankle condition could cause or aggravate degenerative changes of the spine.  

The preponderance of the above evidence demonstrates that service connection for a back disability is not warranted.  The Veteran's service treatment records are silent as to an injury or treatment associated with the back.  The Veteran also denied back symptomatology in an examination as recent as September 1999.  The record contains no competent and credible evidence linking a back disability to military service, and the Veteran himself has not alleged any disease or injury during a period of active duty.  He has simply asserted that he has experienced back pain for a long time.  The Board again recognizes that the Veteran's private physician stated in September 2013 that it was more likely than not that the Veteran's back disability was secondary to his service-connected right ankle disability.  However, the rationale for this was that it was well recognized that a leg injury that causes an alteration of gait often progresses to problems with the back.  The April 2014 VA examiner specifically found that the Veteran's back disability did not result in abnormal gait.  As such, the September 2013 is not applicable in this case.  The preponderance of the evidence of record demonstrates that service connection for a back disability is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a back disability must be denied.








	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for left ear hearing loss is granted.  

The claim of entitlement to service connection for right ear hearing loss is denied.  

The claim of entitlement to service connection for left eye inferior chorioretinal scar from an old partial retinal detachment is denied.  

The claim of entitlement to service connection for a left knee disability is denied.  

The claim of entitlement to service connection for a right knee disability is denied.  

The claim of entitlement to service connection for a left leg disability is denied.  

The claim of entitlement to service connection for a right leg disability is denied.  

The claim of entitlement to service connection for a back disability is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


